DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 12-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler to (US20130086164) in view of Mcerlean to (US20170178498)



Regarding claims 12,22 , Wheeler teaches method for establishing a communication connection of a motor vehicle with an other vehicle located in a vicinity of the motor vehicle, the method comprising: receiving configuration data from the other vehicle; ([0026] Once the occupant of user's car 101 (hereinafter, noted as user) has a display of the proximate cars, the user may then attempt V2V communication with another car. To initiate the initial dialog with a particular car, the user activates screen 201 to broadcast a V2V communication request to the other proximate cars identifying or attempting to identify the particular car) determining a relative position of the other vehicle relative to the motor vehicle, wherein for determining the relative position using environment data acquired by an environment sensor system of the motor vehicle,([0025] discloses newer cars are being equipped with monitoring technology (such as short-range radar) to detect other vehicles that are in vicinity of the transponding vehicle. Accordingly, such devices may be tied into the V2V communication system to allow the user's car 101 to identify and position various vehicles for displaying on display screen 201)  
providing a virtual display for a user of the motor vehicle indicating the other vehicle as a possible communication partner, at least partly using the relative position of the other vehicle and the configuration data;([0024] discloses the cars shown in FIG. 1 may be displayed on a display screen according to their relative position on road 100. FIG. 2 illustrates a situation in which navigation display screen 201 shows the relative positioning of the cars)  receiving a communication command from the user by which the other vehicle is selected as a communication partner;( [0030] Thus, as shown in the example of FIG. 3, user in car 101 has communicated and received affirmative responses from targeted cars 102 and 104 and have placed both cars 102 and 104 in a social group with car 101)  and establishing a direct communication connection with the other vehicle selected as the communication partner([0030] discloses  Once the social grouping or networking is achieved, whenever the user wants to communicate with one of the cars in the social group, the user need only touch the image of the particular car on screen 201 (or voice identify the car on the screen) to communicate with that car)

Wheeler does not explicitly teach the determining the relative position of the other vehicle relative to the motor vehicle comprises: recognizing an image of the other vehicle using vehicle data characterizing the other vehicle and forming part of the configuration data, or determining a respective relative position of a plurality of other objects in the vicinity of the motor vehicle as potential relative positions of the other vehicle using the environment data and selecting the relative position of the other vehicle from the potential relative positions using a receiving direction from which the configuration data are received
However, Mcerlean teaches the determining the relative position of the other vehicle relative to the motor vehicle comprises: recognizing an image of the other vehicle using vehicle data characterizing the other vehicle and forming part of the configuration data, ([0039] discloses obtain first sensor data from a first sensor on or in a first vehicle, wherein the first sensor data is representative of a second vehicle proximate to the first vehicle; determine based on the first sensor data, a first position wherein the position is a position of the second vehicle relative to the first vehicle; initiate a V2V communications session with the second vehicle; receive second sensor data from the second vehicle during the V2V communications session; determine a second position based on the second sensor data) or determining a respective relative position of a plurality of other objects in the vicinity of the motor vehicle as potential relative positions of the other vehicle using the environment data and selecting the relative position of the other vehicle from the potential relative positions using a receiving direction from which the configuration data are received([0039] wherein the second position is a position of the second vehicle relative to a third vehicle detected by a second sensor of the second vehicle; and display an image representative of the third vehicle on a display device associated with the computing device)
Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of Wheeler include the determining the relative position of the other vehicle relative to the motor vehicle comprises: recognizing an image of the other vehicle using vehicle data characterizing the other vehicle and forming part of the configuration data, or determining a respective relative position of a plurality of other objects in the vicinity of the motor vehicle as potential relative positions of the other vehicle using the environment data and selecting the relative position of the other vehicle from the potential relative positions using a receiving direction from which the configuration data are received, as suggested by Mcerlean . This modification would benefit the system as a design choice.Regarding claims 13,23 Wheeler teaches The method as claimed in claim 12, wherein at least one of image data, text messages, or audio data are transmitted and/or received via the communication connection([0044] Outbound data ).Regarding claims 14,24 Wheeler and Mcerlean teaches The method as claimed in claim 12, further comprising determining the relative position of the other vehicle by trilateration using a radio signal for receiving the configuration data(Mcerlean [0039] discloses obtain first sensor data from a first sensor on or in a first vehicle, wherein the first sensor data is representative of a second vehicle proximate to the first vehicle; determine based on the first sensor data, a first position wherein the position is a position of the second vehicle relative to the first vehicle).Regarding claims 15,25, Wheeler and Mcerlean teaches The method as claimed in claim 14, further comprising determining the relative position of the other vehicle by receiving the radio signal using a receiver and at least one other receiver and by analyzing at least one of a respective amplitude, phase, or transition time of the radio signal at the receiver and the at least one other receiver(Mcerlean [0039] wherein the second position is a position of the second vehicle relative to a third vehicle detected by a second sensor of the second vehicle; and display an image representative of the third vehicle on a display device associated with the computing device).Regarding claims 16,26 Wheeler and Mcerlean teaches The method as claimed in claim 12, wherein the configuration data include at least one of state data or the vehicle data that characterize the other vehicle(Wheeler [0026] To initiate the initial dialog with a particular car, the user activates screen 201 to broadcast a V2V communication request to the other proximate cars identifying or attempting to identify the particular car).Regarding claims 17,27, Wheeler and Mcerlean teaches The method as claimed in claim 12, further comprising acquiring, by an image-generating environment sensor system of the motor vehicle, the environment data(Mcerlean [0039] display an image representative of the third vehicle on a display device associated with the computing device).Regarding claims 18,28, Wheeler and Mcerlean teaches The method as claimed in claim 12, further comprising determining the relative position of the other vehicle using the environment data with reference to at least one of state data or the vehicle data(Mcerlean [0039] wherein the second position is a position of the second vehicle relative to a third vehicle detected by a second sensor of the second vehicle).Regarding claims 19,29, Wheeler and Mcerlean teaches The method as claimed in claim 12, further comprising selecting the relative position of the other vehicle from the potential relative positions using the configuration data(Wheeler [0030] discloses  Once the social grouping or networking is achieved, whenever the user wants to communicate with one of the cars in the social group, the user need only touch the image of the particular car on screen 201 (or voice identify the car on the screen) to communicate with that car).Regarding claims 20,30, Wheeler and Mcerlean teaches The method as claimed in claim 12, further comprising: receiving respective configuration data from further other vehicles; (Wheeler [0026] To initiate the initial dialog with a particular car, the user activates screen 201 to broadcast a V2V communication request to the other proximate cars identifying or attempting to identify the particular car)  determining a respective relative position for the further other vehicles; (Mcerlean [0039] wherein the second position is a position of the second vehicle relative to a third vehicle detected by a second sensor of the second vehicle; and display an image representative of the third vehicle on a display device associated with the computing device)providing the virtual display for the user of the motor vehicle indicating the other vehicle and the further other vehicles;( Wheeler [0026] discloses Once the occupant of user's car 101 (hereinafter, noted as user) has a display of the proximate cars, the user may then attempt V2V communication with another car) and receiving the communication command from the user by which the other vehicle and one or more of the further other vehicles are selected as communication partners(Wheeler [0026] discloses the user may then attempt V2V communication with another car).Regarding claims 21,31, Wheeler and Mcerlean teaches The method as claimed in claim 20, further comprising establishing a conference connection with the communication partners(Wheeler [0030] Thus, as shown in the example of FIG. 3, user in car 101 has communicated and received affirmative responses from targeted cars 102 and 104 and have placed both cars 102 and 104 in a social group with car 101)  .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEWDU A BEYEN whose telephone number is (571)270-7157. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEWDU A BEYEN/Primary Examiner, Art Unit 2461